             Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 1 of 17



                IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF NEW YORK


Scott Powers, individually, as               §
Representative of the Estate of Erika Zak,   §
and as the natural guardian of L.P., a       §
minor,                                       §
                                             §
Plaintiff,                                   § CIVIL ACTION NO. ___________
                                             §
v.                                           §
                                             §
Constantinos Sofocleous and Memorial         §
Sloan Kettering Cancer Center,               §
                                             §
        Defendants.                          §
                                             §


             PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
                   Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 2 of 17



                                                      TABLE OF CONTENTS


PARTIES ........................................................................................................................................ 3

JURISDICTION ............................................................................................................................. 4

VENUE ........................................................................................................................................... 4

FACTS ............................................................................................................................................ 4

       A. Baby L.P. and then cancer................................................................................................ 4

       B. Erika’s liver is destroyed. ................................................................................................. 5

       C. Erika had no quality of life after her liver was ruined. .................................................... 5

CAUSES OF ACTION ................................................................................................................. 14

       A. First Cause of Action: Medical Malpractice .................................................................. 14

       B. Second Cause of Action: Lack of Informed Consent ..................................................... 15

       C. Third Cause of Action: Wrongful Death ........................................................................ 16

DAMAGES ................................................................................................................................... 16

JURY DEMAND .......................................................................................................................... 17

Prayer ............................................................................................................................................ 17




                                                                                                                                                   ii
             Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 3 of 17



TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

        This is a lawsuit for damages from personal injuries suffered by Erika Zak, her widower

Scott Powers, and their minor child, LP and for Erika’s wrongful death.

        Erika died on August 23, 2019 from complications caused by a botched liver ablation

procedure performed by Defendant Constantinos Sofocleous at Defendant Memorial Sloan

Kettering Cancer Center on April 10, 2017. Her husband, widower, and father of her only child,

Plaintiff Scott Powers, shows the Court and Jury the following:


                                             I.       PARTIES

        1.      Plaintiff Scott Powers is a resident of Oregon. Scott appears in three capacities

in this lawsuit: (1) on behalf of his late wife Erika’s estate, (2) on behalf of his and Erika’s

minor child, L.P., and (3) on behalf of himself.

        2.      Erika and Scott were married on Halloween 2009 and were still married when

Erika died ten years later. They had one daughter, L.P., who was five years old when Erika

died. Scott was appointed the Representative of Erika’s estate on March 5, 2020 by the Circuit

Court of Multnomah County, Oregon

        3.      Defendant Constantinos Sofocleous is a resident of New York and is licensed to

practice medicine in New York. Dr. Sofocleous botched an ablation procedure and irreparably

damaged Erika’s liver which caused her death two years and four months later.

        4.      Defendant Memorial Sloan Kettering Cancer Center is a New York corporation

and its principal place of business is in New York. The hospital oversaw and supervised the

botched ablation procedure and established the faulty protocols and parameters for that

procedure.




Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        3
             Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 4 of 17



                                         II.      JURISDICTION

        5.      This Court has diversity subject matter jurisdiction over this lawsuit under 28

U.S.C. § 1332(a)(1) because Plaintiff is a citizen of Oregon, Defendants are citizens of New York,

and the amount in controversy exceeds $75,000.


                                               III.    VENUE

       6.       Venue is proper in the Southern District of New York under 28 U.S.C.

§ 1391(b)(1)-(2) because both Defendants reside in the SDNY and because SDNY is where the

disastrous—and ultimately fatal—liver ablation procedure happened in 2017.


                                               IV.     FACTS

    A. Baby L.P. and then cancer.

        7.      Erika and Scott’s baby, L.P. was exactly three months old on the day that Erika was

diagnosed with stage IV colon cancer in 2014. Erika wrote to her family and friends at the time:

        [Redacted] was the happiest day of our lives— the day [L.P.] came into the world.
        She is growing up to be such a beautiful & hilarious little lady and has stolen our
        hearts a million times faster than we ever imagined. Words truly cannot express
        how much joy she has brought to Scott and me in just a few months time.

        But as is often said (clichés abound here), sometimes with great joy, comes great
        sorrow. And, in our case, sorrow completely shook us to our core 3 months to the
        day [L.P.] was born. On [redacted], I was diagnosed with Stage IV colon cancer
        that has metastasized to my liver.

        When my stomach began to shrink after pregnancy, I noticed a palpable mass in
        my lower right pelvis and pain near my liver. Having gone through thyroid cancer
        before, I knew it was important not to put off going to the doctor, though part of
        me thought this was some kind of postpartum-imposed ailment— perhaps my body
        just shifting back into place. After an ultrasound and then a CT scan, we received
        the news that nobody wants to ever hear. The mass in my colon is the size of a
        grapefruit, and the ones on my liver “too numerous to count”. This type of cancer
        is very rare for somebody my age.




Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        4
              Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 5 of 17



Soon after, Erika underwent a successful surgery to remove the primary tumor from her colon. She

responded well to cancer treatments in the ensuing three years such that she was expected to

become cancer free.

    B. Erika’s liver is destroyed.

       8.       On April 10, 2017, as part of her cancer treatment, Erika underwent a liver ablation

procedure at Defendant Memorial Sloan Kettering Cancer Center. The interventional radiologist

who performed the procedure, Defendant Constantinos Sofocleous, catastrophically damaged

Erika’s liver during the ablation procedure and caused internal bleeding, damage to her portal vein,

damage to her hepatic artery, a major bile leak, and the complete destruction of the junction of

Erika’s right and left biliary ducts. As a result of mistakes during the ablation, Erika’s liver function

was severely and permanently compromised, causing protracted liver failure.

       9.       Erika’s liver failure—caused by medical errors during the ablation procedure—

required a liver transplant to save her life; no other medical solution existed. Erika, her family, and

her doctors spent the next two and a half years managing her considerable pain, dealing with

constant complications and dangerous infections from the drainage lines coming out of her liver,

and trying to obtain a donor liver to save her life. Erika’s liver was so severely damaged during

the ablation procedure that a living donor transplant, which was originally targeted, was not an

option. Erika was approved for listing on the deceased donor waitlist by the Cleveland Clinic in

February 2018.

    C. Erika had no quality of life after her liver was ruined.

        10.     Erika, Scott, and L.P.’s lives were upended by Defendants when they carelessly

destroyed Erika’s liver. Erika had no quality of life after the ablation procedure. Outside of their

shared focus on their daughter, L.P., Erika and Scott’s fulltime and all-consuming jobs after the

botched ablation were managing Erika’s considerable daily pain, dealing with constant

Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        5
              Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 6 of 17



complications and dangerous infections from the drainage lines coming out of her liver, and trying

to obtain a donor liver to save her life. Erika lived in misery, pain, and emotional distress. Scott

lived in misery from the constant mental anguish as he watched his life partner, co-parent, and best

friend waste away.

        11.     Because Erika’s liver no longer functioned after the April 2017 ablation, her doctors

surgically installed biliary drains, tubes that drained bile from her liver to a bag she wore at all

times outside her body. The drains caused Erika an incredible amount of distress and pain and

required constant management by Erika. They hurt all the time and at times hurt more than Erika

knew how to communicate to Scott and her doctors. The drains caused numerous painful, and

sometimes frightening, life-threatening infections. Food debris frequently clogged up the drains

which required Erika to spend hours every day in the bathroom manipulating them to make sure

that there was proper flow.

        12.     As Erika’s liver deteriorated and became increasingly more fragile over the months

and then a year and then two years after the botched ablation, her biliary drains bled constantly.

Sometimes the drainage fluid was bile mixed with blood and sometimes it was just blood pouring

out of Erika’s body, 100-200 ml at a time. Erika’s blood loss caused severe anemia and required

an increasing number of blood transfusions, especially in 2019. The infections related to these

drains were numerous and caused Erika to be hospitalized multiple times. The frequent infections

meant that Erika received antibiotics intravenously dozens of times and took prophylactic daily

oral antibiotics throughout 2018 and 2019. The antibiotics, in turn, contributed to her eating and

digestive issues [more detail as to what they were?]. She was never not in pain for over two years

from the date of the from the drains.




Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        6
               Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 7 of 17



         13.    Erika’s daily task of managing her drains was unbelievably cumbersome. She was

required to change the dressings often due to leakage, to keep them clean, and to avoid infection.

Erika had to manipulate her clogged drain lines often in her constant efforts to get blood, bile, and

food debris to pass through. It took her two hours every day just to take a shower due to the time

it took to manage of the drains. Scott and L.P. would frequently see the bathroom door closed for

hours at a time and knew that Erika was in there struggling to unclog or manage the drains. This

was Erika’s most time-consuming activity every day. She was forced to spend more time every

day dealing with her drains than she was able to spend with her young daughter, L.P.

         14.    Erika became increasingly jaundiced starting in 2017 after the destruction of the

junction of her left and right biliary ducts during the botched ablation. The jaundice was disfiguring

and embarrassing for Erika. Even worse than her disfigurement, the same organ disfunction that

caused the jaundice also caused severe itchiness. Erika described the itchiness like millions of tiny

bugs right under her skin. There was no solution that brought her any measure of relief. None of

the medications that she was prescribed to try to combat the itchiness were successful. Scott helped

Erika put medicated lotions on her back and legs, but the relief only lasted for a few minutes. There

were times when Erika would break down emotionally because of her severe and unrelenting

physical torment. It was like nothing Scott had ever witnessed and he went through much with

Erika.

         15.    Erika’s quality of life around food was obliterated along with her liver during the

botched ablation. Post-ablation Erika could no longer eat for pleasure. Prior to the ablation, Erika

loved food. She said that enjoying food was one of the great privileges of her life. Some of Erika

and Scott’s best memories together and with their friends were eating together and trying a variety

of different foods.



Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        7
               Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 8 of 17



        16.     Post-ablation eating became a very difficult task for Erika. Frequent

hospitalizations, various medications, constant pain, and issues with her biliary drains made eating

difficult to impossible. Erika could no longer tolerate spicy foods or rich foods. Fibrous foods were

also hard on her digestion. Meat and fish were hard to digest and were especially gross as they

came—partially digested—through Erika’s drains. This was repugnant to Erika, further

discouraging her appetite. Multiple daily antibiotics over the long term did not help Erika’s

digestion. Scott could not order Erika food from restaurants, and Erika could almost never eat what

her family was eating. At birthdays and family events Erika wanted to participate but when she

tried, she ended up regretting it because her stomach hurt, and she experienced diarrhea afterwards.

Ultimately, Erika lived on the few, bland foods that her damaged body could tolerate rice, cereal,

and noodles.

        17.     Erika and Scott were forced to monitor Erika’s frequent blood loss so that it would

not kill her. Erika lost dangerous amounts of blood—both internally and externally—out of her

biliary drains and, as her body reacted to the fallout from her ruined liver, she increasingly bled

throughout her body. Her nosebleeds that normally would last a minute, now lasted an hour, and

even required a visit from EMS. Scratches on Erika’s body from the terrible itching required urgent

care visits to stop the bleeding. Her stool sometimes bled from her varices and her drains bled

internally and externally. Erika suffered from varices that also bled uncontrollably, sometimes

acutely and other times more mildly over a long period. Erika experienced considerable distress

upon throwing up blood and seeing blood in her stool. She lived with constant anxiety that one of

these bleeds would kill her. The increasing blood loss contributed to Erika’s anemia which brought

a whole different set of physical suffering.




Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        8
               Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 9 of 17



        18.     Another source of Erika’s constant discomfort and pain was water retention and

swelling caused by her liver’s failure. As her liver failed, thrombosis caused more fluid to

accumulate in Erika’s belly and legs. This swelling was a caused distress and pain to Erika every

day. Erika and Scott tried a variety of treatments to lessen her agony including compressing leg

wraps, compression stockings, and diuretics meant to rid her body of salt (but which caused their

own issues).

        19.     Overtime, after the ablation, Erika’s anemia and failing liver wiped out her muscle

and strength. She was a diminutive woman but was always relatively (for her size) strong before

the botched ablation. But after the ablation, Erika’s biliary drains and constant fatigue meant that

she could no longer hold her daughter the way she had before the ablation. She could no longer do

tasks around the house. She needed a tremendous amount of help as time passed. Her constant

fatigue made just walking up and down the stairs difficult especially as her legs ballooned painfully

with retained fluid.

        20.     The combination of Erika’s anemia and the overall deterioration of her body cause

by her liver failure meant that it was often difficult for Erika to keep her eyes open during the day.

She was constantly tired. She desperately wanted to be awake to interact with L.P. during the day,

but her pain made it hard to sleep at night and so her internal clock became disoriented.

        21.     L.P.’s time with her mom (which was so precious to them both) was limited to the

house, and often just Erika’s bed or the couch. Erika tried to talk and draw with L.P. when she had

the strength but over time there were no play dates, no walks, no meals out, no birthday parties,

and no vacations. Those normal days—before the ablation—with the family being a family

together disappeared from L.P.’s memories. Erika and Scott’s relationship changed dramatically

as well. Their time together was now conversations about pain and doctors and treatments, and her



Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        9
              Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 10 of 17



mortality—a thought most 30 somethings do not have to contemplate—not events or experiences

or physical intimacy, and caring for Erika consumed both their lives.

        22.       On August 22, 2019 Erika and Scott received the long-awaited and desperately

sought news that a donor liver was available. The next day, August 23, 2019—as her surgeon

attempted the transplant—Erika died on the operating table. Erika endured immense daily pain

and suffering from the date of the botched liver ablation on April 10, 2017 until her death two

years and four months later.

        23.       Erika’s posthumous letter to L.P. was published by The Washington Post 1 a month

after she died:




                    Erika Zak with her daughter, Loïe. Zak died during a liver transplant surgery on Aug. 23. (Courtesy of Scott Powers)




1
 Available at https://www.washingtonpost.com/opinions/erika-zak-a-posthumous-letter-to-my-
daughter/2019/09/18/53a1eb86-d3f2-11e9-9610-fb56c5522e1c_story.html.

Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        10
             Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 11 of 17




Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        11
             Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 12 of 17




Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        12
             Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 13 of 17




Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        13
              Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 14 of 17



                                      V.      CAUSES OF ACTION

    A. First Cause of Action: Medical Malpractice

        24.     Plaintiff Scott Powers incorporates all the allegations above into this cause of

action. Scott brings this claim on behalf of Erika Zak’s estate, his and Erika’s daughter, and

himself.

        25.     Erika Zak sought professional medical care from Defendants. Defendant

Sofocleous represented that he was competent to perform and render the medical care, treatment,

services, and advice sought by Erika. Defendant Sloan Kettering Memorial Cancer Center

represented that it and its agents, employees, contractors, and assigns were competent to perform

and render the medical care, treatment, services, and advice sought by Erika.

        26.     Defendants rendered medical care, diagnosis, treatment, and services to Erika

including a medical consultation and a liver ablation procedure.

        27.     Defendants’ medical care of Erika—including diagnosis, treatment, services,

medical consultation, and liver ablation procedure—were rendered carelessly, unskillfully,

negligently, and not in accordance with accepted standards for medical care.

        28.     Because of Defendants’ conduct, Erika suffered injuries, hospitalizations,

disfigurement, disability, and enormous pain. Defendants’ actions also caused Erika to suffer

mental anguish, emotional distress, diminishment of the quality and enjoyment of her life, and loss

of consortium with her husband, Scott, and young daughter, L.P.

        29.     Because of Defendants’ conduct, Erika expended money for medical bills related

to her effort to obtain a remedy and stay alive.

        30.     Because of Defendants’ conduct, Erika’s husband, Scott, and her daughter, L.P.,

suffered loss of consortium with Erika.



Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        14
              Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 15 of 17



        31.     Because of Defendants’ conduct, Erika, Scott, and L.P. sustained general and

special damages.

    B. Second Cause of Action: Lack of Informed Consent

        32.     Plaintiff Scott Powers incorporates all the allegations above into this cause of

action. Scott brings this claim on behalf of Erika Zak’s estate, his and Erika’s daughter, and

himself.

        33.     Defendants failed to advise Erika Zak of the alternatives to liver ablation treatment

and of the reasonably foreseeable risks and complications involved in that procedure. Defendants’

failed to tell Erika the information that a reasonable interventional radiologist and hospital would

have disclosed.

        34.     Defendants’ failure prevented Erika from making a knowledgeable evaluation

about whether to undergo the liver ablation. If Erika, or a reasonably prudent person in her position,

had known alternatives and reasonably foreseeable risks and complications, she would not have

undergone the liver ablation when other viable treatment modalities remained available.

        35.     Because of Defendants’ conduct, Erika suffered injuries, hospitalizations,

disfigurement, disability, and enormous pain. Defendants’ actions also caused Erika to suffer

mental anguish, emotional distress, diminishment of the quality and enjoyment of her life, and loss

of consortium with her husband, Scott, and young daughter, L.P.

        36.     Because of Defendants’ conduct, Erika expended money for medical bills related

to her effort to obtain a remedy and stay alive.

        37.     Because of Defendants’ conduct, Erika’s husband, Scott, and her daughter, L.P.,

suffered loss of consortium with Erika.

        38.     Because of Defendants’ conduct, Erika, Scott, and L.P. sustained general and

special damages.

Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        15
              Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 16 of 17



    C. Third Cause of Action: Wrongful Death

        39.       Plaintiff Scott Powers incorporates all the allegations above into this cause of

action. Scott brings this claim on behalf of his and Erika’s daughter, L.P., and himself.

        40.       Because of Defendants’ conduct, Erika died. As a result, Scott and L.P. have been

deprived of Erika’s love, aid, and affection. This terrible deprivation will continue in the future.

        41.       Because of Erika’s death, Scott and L.P. sustained general and special damages.

                                            VI.      DAMAGES

        42.       Defendants’ conduct was a direct, proximate, and producing cause of Erika Zak’s

liver failure and subsequent death, and of all the general and special damages listed throughout

this Complaint that Erika, Scott, and L.P. sustained in the past, and that Scott and L.P. will continue

to suffer in the future, including but not limited to:

        a) Hospital, medical, pharmaceutical, and other expenses incurred as a result of Erika

              Zak’s liver failure,

        b) Erika’s funeral and burial expenses,

        c) Erika’s lost income from the time of the botched ablation until her death,

        d) Erika, Scott, and L.P.’s net pecuniary loss suffered as a result of Erika’s liver failure

              and eventual death,

        e) the economic value of the services that Erika, as a wife and mother, had she lived,

              would have provided to Scott and L.P.,

        f) damages for grief, loss of companionship, impairment of the quality of life,

              inconvenience, pain and suffering, and emotional distress incurred by Erika, Scott, and

              L.P.,

        g) damages for the loss of Erika’s love, comfort and consortium that Scott and L.P. would

              have received from Erika had she lived,

Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        16
              Case 1:20-cv-02625 Document 8 Filed 03/27/20 Page 17 of 17



        h) Pre-judgment interest from the date of the botched medical procedure through

              judgment, and

        i) Post judgment interest on the judgment at the maximum rate allowed by law.

                                         VII.    JURY DEMAND

        43.      Plaintiff respectfully demand that all issues of fact in this case be tried to a properly

impaneled jury and pays the jury fee.

                                                PRAYER

        44.      Based on the foregoing, Plaintiff demands judgment against the Defendants

severally, for general damages, special damages, for the costs expended herein, for prejudgment

interest from the date of the injury through judgment, and post-judgment interest on the judgment

at the maximum rate allowed by law, and for such other and further relief, both at law and in

equity, to which Plaintiff may show himself, his daughter, and his late wife’s estate to be justly

entitled.

                                                       Respectfully submitted,
                                                       HENDLER FLORES LAW, PLLC.


                                                 By: ______________________________
                                                       Rebecca Ruth Webber
                                                       rwebber@hendlerlaw.com
                                                       Scott M. Hendler
                                                       shendler@hendlerlaw.com
                                                       HENDLER FLORES LAW, PLLC
                                                       1301 West 25th Street, Suite 400
                                                       Austin, Texas 78705
                                                       Telephone: 512-439-3202
                                                       Facsimile: 512-439-3201

                                                       ATTORNEYS FOR PLAINTIFF




Powers v. Sofocleous, et al. Plaintiff’s Original Complaint and Jury Demand
        17
